                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
KIALEGEE TRIBAL TOWN,                 )
                                      )
                  Plaintiff,          )
                                      )
       v.                             ) Civil Action No.: 1:21-cv-00590-CKK
                                      )
U.S. DEPARTMENT OF THE INTERIOR, )
et al.                                )
                                      )
                  Federal Defendants. )
____________________________________)

              JOINT MOTION TO VACATE OR SET ASIDE DEFAULT ORDER

         On July 1, 2021, Plaintiff moved for entry of a clerk’s certificate of default pursuant to

Federal Rule of Civil Procedure 55(a). ECF No. 11. The next day, July 2, 2021, the clerk

entered the requested order declaring Federal Defendants in default. ECF No. 12. After

conferring, counsel for the parties agree that default judgment is not appropriate here because

Plaintiff has not yet perfected service on the United States, as required under Rule 4. The parties

therefore request that the Court vacate or set aside the default judgment.

         The Defendants in this case are Federal agencies and Federal officials and employees

who are sued in their respective official capacities.1 Service of process on such defendants is

governed by Fed. R. Civ. P. 4(i). That rule provides in pertinent part as follows:

         (1) United States. To serve the United States, a party must:


         1
           This Motion is submitted by undersigned Department of Justice counsel pursuant to 28 U.S.C. § 517,
which states that “any officer of the Department of Justice[] may . . . attend to the interests of the United States in a
suit pending in a court of the United States.” See Falkowski v. EEOC, 783 F.2d 252, 253 (D.C. Cir.) (per curiam),
cert. denied, 478 U.S. 1014 (1986). It is not necessary for the United States to enter an appearance at this time.
Nothing contained herein is intended, or should be deemed, a waiver of any defenses available to Federal
Defendants in this action including, without limitation, lack of subject matter jurisdiction, failure to state a claim
upon which relief can be granted, insufficient service of process, and failure to effect service in a timely manner.
               (A)(i) deliver a copy of the summons and of the complaint to the United
       States attorney for the district where the action in brought – or to an assistant
       United States attorney or clerical employee whom the United States attorney
       designates in a writing filed with the court clerk – or

               (ii) send a copy of each by registered or certified mail to the civil-process
       clerk at the United States attorney’s office;

             (B) send a copy of each by registered or certified mail to the Attorney
       General of the United States at Washington, D.C. . . . .

       (2) Agency; Corporation; Officer or Employee Sued in an Official Capacity.
       To serve a United States agency or corporation, or a United States officer or
       employee sued only in an official capacity, a party must serve the United States
       and also send a copy of the summons and complaint by registered or certified mail
       to the agency, corporation, officer, or employee.

       Plaintiff’s request for a default against the United States included six affidavits in support

of its request. ECF No. 11. In those affidavits, Plaintiff’s counsel affirmed that former Secretary

of the Interior David L. Bernhardt, former Acting Assistant Secretary for Indian Affairs Katuk

Mac Lean Sweeney, and the U.S. Department of the Interior (Interior) were personally served

with process. Id. Although Plaintiff’s counsel has affirmed service on the individually-named

defendants and Interior, Plaintiff submitted no evidence reflecting service of process on the

United States Attorney for the District of Columbia, as required by Rule 4(i). See ECF No. 11;

ECF Nos. 8 (Return of Service Bernhardt), 9 (Return of Service Sweeney), 10 (Return of Service

Interior). Plaintiff’s counsel agrees that Plaintiff has not yet served the United States Attorney

for the District of Columbia.

       And because Plaintiff has not yet perfected service, Federal Defendants’ time to answer

or otherwise respond to Plaintiff’s complaint has not yet started to run. The time to serve a

responsive pleading to a complaint in a civil action against the United States and its agencies,

officers, or employees sued in an official capacity is governed by Fed. R. Civ. P. 12(a)(2), which

provides as follows:


                                                 2
       The United States, a United States agency, or a United States officer or employee
       sued only in an official capacity must serve an answer to a complaint,
       counterclaim, or crossclaim within 60 days after service on the United States
       attorney.

Here, because Plaintiff has not served the United States Attorney, Federal Defendants have not

yet been under any obligation to respond to Plaintiff’s complaint. Defendants, of course, cannot

be found in default for failing to do something that Defendants were under no obligation to do.

See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999).

       For these reasons, the parties jointly move the Court to vacate or set aside the erroneous

default order entered on July 2, 2021. Plaintiff’s counsel represent that they intend to serve the

United States in compliance with Rule 4(i). The United States agrees not to move to dismiss

Plaintiff’s complaint on grounds of insufficient service of process so long as Plaintiff perfects

service consistent with Rule 4 within sixty (60) days after the Court enters the order vacating the

default judgment. After such service is perfected, the deadline for the United States’ response

will commence to run pursuant to Rule 12(a)(2).

       A proposed order is attached.



Dated: July 26, 2021                          Respectfully submitted,

                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division

                                              /s/ Sally J. Sullivan
                                              SALLY J. SULLIVAN (D.C. Bar No. 1021930)
                                              Trial Attorney
                                              United States Department of Justice
                                              Environment & Natural Resources Division
                                              Natural Resources Section
                                              P.O. Box 7611
                                              Washington, D.C. 20044
                                              Tel. (202) 514-9269


                                                 3
Fax (202) 305-0506
Sally.Sullivan@usdoj.gov

Counsel for the United States

/s/ Tyler A. Mamone, Esq. (with permission)
D.C. Bar No. FL0068
MAMONE VILLALON PLLC
Miami Tower – Suite 2000
100 Southeast Second Street
Miami, Florida 33131
tyler@mvlawpllc.com

and

Moises T. Grayson, Esq.
D.C. Bar No. FL0067
BLAXBERG, GRAYSON, KUKOFF &
FORTEZA P.A.
730 Ingraham Building
25 Southeast Second Avenue
Miami, Florida 33131
Moises.Grayson@blaxgray.com

Counsel for Plaintiff




   4
                                CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2021, I electronically filed the foregoing with the

Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. The participants in the case are registered CM/ECF users and service

will be accomplished by the CM/ECF system.

                                                     /s/Sally J. Sullivan
                                                     Sally J. Sullivan




                                                 5
